Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending.

Response to Arguments
Applicant presents the following arguments in the 27 January 2022 amendment:
However, Welsh fails to teach or suggest "configuring a set of default filters associated with one or more filter criteria, the set of default filters being configured at a machine learning level, each of the one or more filter criteria being assigned a priority relative to one another" as recited in amended claim 1. In other words, Welsh fails to discuss configuring a set of default filters associated with the one or more confidence measures and assigning each confidence measure a priority relative to one another.
However, Keohane also fails to teach or suggest "configuring a set of default filters associated with one or more filter criteria, the set of default filters being configured at a machine learning level, each of the one or more filter criteria being assigned a priority relative to one another" as recited in amended claim 1. In other words, Keohane fails to discuss the answers are filtered against data collected about the user by a set of default filters, and that each of the filter criteria is assigned a priority relative to one another.


Examiner presents the following responses to Applicant’s arguments:
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record. See rejection below in view of Welsh modified by Keohane.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0117470 issued to James Welsh et al (hereinafter referred to as Welsh) in view of U.S. Patent Application Publication No. 2017/0124157 issued to Susann Keohane et al (hereinafter referred to as Keohane), and in further view of U.S Patent Application Publication No. 2018/0315180 issued to Joseph Townsend (hereinafter referred to as Townsend).
As to claim 1, Welsh discloses configuring a set of filters with one or more filter criteria wherein the filters are configured at a machine level (keyword, location, domain instance, etc. filters are set within the user interface and are received by the system for filtering of instances, see Welsh: Para. 0047 and 0055, and Users may access the user interfaces via computing devices including laptops, personal computers, smart phones, tablets, and the like, see Welsh: Para. 0061, and computer/hardware systems (standalone, client, or server computer system) are configured by software and/or may be permanently configured such as that of FPGAs, ASICs, programmable logic or circuitry, etc., see Welsh: Para. 0072 - 0078); 
activating the configured filters (receiving and using the filters, see Welsh: Para. 0055); 


receiving a request for a personalization result from one of a plurality of third-party systems (user set request based on query and filters, see Welsh: Para. 0047, 0055 - 0056, 0058 and 0064 – 0065, and user connect and send requests via user device (i.e. third party systems) via a web portal, see Welsh: Para. 0002 and 0021); 
generating the personalization result (determining results based on user query and set filters, see Welsh: Para. 0055 – 0056, 0058 and 0064 - 0065);
transmitting the personalization result to a rule component of the personalization system and evaluating a compliance of the personalization result with result set criteria (confidence level is assigned to results, and only results of particular confidence level or higher are received by the user, see Welsh: Para. 0048 and 0056 - 0059); and
based on a determination that the personalization result satisfies the result set criteria, returning the personalization result in an output as a final personalization result (only results of particular confidence level or higher are received by the user, see Welsh: Para. 0056).
However, Welsh does not explicitly disclose configuring a set of filters with one or more filter criteria wherein the filters are configured at a machine learning level; and generating the personalization result including feeding data to a plurality of analytics models and applying the activated configured filters to outputs of the plurality of analytic models.


Keohane teaches configuring a set of filters with one or more filter criteria wherein the filters are configured at a machine learning level (categorizing and filtering using machine learning models, see Keohane: Para. 0042 – 0046, 0063, 0066 – 0068); and 
generating the personalization result including feeding data to a plurality of analytics models (analytics and categorization components perform analytics on received user data, categorizes using machine learning models and uses the resulting user data when filtering query results, see Keohane: Para. 0035 - 0046) and applying the activated configured filters to outputs of the plurality of analytic models (filtering content against the data collected about the user from the machine learning models from the analytics and categorization components, see Keohane: Para. 0035 - 0046).
Welsh and Keohane are analogous due to their disclosure of personalizing data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Welsh’s use of personalizing results with Keohane’s use of machine learning and analytics models in order to provide search result content accessible to a user by tailoring to user proficiency and role.
However, Welsh modified by Keohane does not explicitly disclose configuring a set of default filters associated with one or more filter criteria, the set of default filters being configured at a machine learning levels, each of the one or more filter criteria being assigned a priority relative to one another; activating a set of default filters; applying the activated set of default filters.
Townsend configuring a set of default filters associated with one or more filter criteria (preselected filter is applied to the data corresponding to the objects, see Townsend: Para. 0022, 0038, preselected is default), the set of default filters being configured at a machine learning levels, each of the one or more filter criteria being assigned a priority relative to one another (objects are filtered in any order of priority, the filtering selection process as the result of some machine learning process, see Para. 0052); 
activating a set of default filters (preselected filters are applied to the objects, see Townsend: Para. 0022 and 0038, and the objects are filtered with the criteria according to a priority order, see Townsend: Para. 0052); 
applying the activated set of default filters (preselected filters are applied to the objects, see Townsend: Para. 0022 and 0038, and the objects are filtered with the criteria according to a priority order, see Townsend: Para. 0052).
Townsend, Welsh and Keohane are analogous due to their disclosure of personalizing data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Welsh and Keohane’s use of personalizing results in view of Townsend’s use of priority orders for default filters in order to automatically locating portions of interest in image data.



As to claim 2, Welsh modified by Keohane and Townsend discloses wherein the operations further comprise determining whether any non-mandatory filter criteria remain active in response to a determination that the personalization result does not satisfy the result set criteria (setting a filter to an exclusion criteria, when given lower priority level 0, see Welsh: Para. 0059, and lower priority levels are given lower confidence scores, see Welsh: Para. 0056).

As to claim 3, Welsh modified by Keohane and Townsend discloses wherein the operations further comprise, based on a determination that non-mandatory filter criteria remain active, reconfiguring the set of filters to deactivate a lowest priority active filter criterion (setting a filter to an exclusion criteria, when given lower priority level 0, see Welsh: Para. 0059, and lower priority levels are given lower confidence scores, see Welsh: Para. 0056, and removing lower priority instances with a confidence measure below a threshold from results list, see Welsh: Claim 2 and Para. 0056).
However, Welsh does not explicitly disclose the filters are default filters. 
Townsend discloses the filters are default filters (preselected filter is applied to the data corresponding to the objects, see Townsend: Para. 0022, 0038, preselected is default).
Townsend, Welsh and Keohane are analogous due to their disclosure of personalizing data for a user.

Therefore, it would have been obvious to one of ordinary skill in the art to modify Welsh and Keohane’s use of personalizing results in view of Townsend’s use of priority orders for default filters in order to automatically locating portions of interest in image data.

As to claim 4, Welsh modified by Keohane and Townsend discloses wherein the operations further comprise, based on a determination that non-mandatory filter criteria are not active, returning the personalization result in an output as a final personalization result (setting a filter to an exclusion criteria, when given lower priority level 0, see Welsh: Para. 0059, and lower priority levels are given lower confidence scores, see Welsh: Para. 0056, and removing lower priority instances with a confidence measure below a threshold from results list, see Welsh: Claim 2 and Para. 0056).

As to claim 5, Welsh modified by Keohane and Townsend discloses wherein the operations further comprise relaxing the result set criteria based on an undersized personalization result (questions (filters) are coordinated for expanding pool of results until the optimal set of results is presented, see Welsh: Para. 0027).





As to claim 6, Welsh modified by Keohane and Townsend discloses wherein the operations further comprise removing a filter from the set of filters based on an undersized personalization result (questions (filters) are coordinated for expanding pool of results until the optimal set of results is presented, see Welsh: Para. 0027).
However, Welsh does not explicitly disclose the filters are default filters. 
Townsend discloses the filters are default filters (preselected filter is applied to the data corresponding to the objects, see Townsend: Para. 0022, 0038, preselected is default).
Townsend, Welsh and Keohane are analogous due to their disclosure of personalizing data for a user.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Welsh and Keohane’s use of personalizing results in view of Townsend’s use of priority orders for default filters in order to automatically locating portions of interest in image data.

Claims 7 – 12 are rejected using similar rationale to the rejections 1 – 6 above.
Claims 13 – 18 are rejected using similar rationale to the rejections of 1 – 6 above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164